          Case 1:20-cv-09878-ALC Document 30 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMIE HODGES AND ON THE MOVE LTD,

                                  Plaintiffs,
                 -against-
                                                                 20 Civ. 9878 (ALC)
JAMES EARLY, IRISH DANCING TEACHERS
ASSOCIATION OF NORTH AMERICA MID-
ATLANTIC REGION, INC., MOLLY KATHLEEN
LUTWIN, FRANCIS ACADEMY OF IRISH DANCE,
and KEITH L. LABIS,
                        Defendants.


   NOTICE OF DEFENDANTS JAMES EARLY, IRISH DANCING TEACHERS
ASSOCIATION OF NORTH AMERICA MID-ATLANTIC REGION, INC. AND KEITH
                  L. LABIS’S MOTION TO DISMISS

       PLEASE TAKE NOTICE that, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, Defendants James Early, Irish Dancing Teachers Association of North America Mid-

Atlantic Region, Inc., and Keith L. Labis hereby respectfully move this Court for an Order

dismissing Plaintiffs’ claims against Defendants.

       PLEASE TAKE FURTHER NOTICE that, pursuant to an Order of this Court of

February 1, 2021, Plaintiffs are required to serve and file any opposition to this motion no later

than April 12, 2021, and Defendants shall file their reply thereto no later than April 19, 2021.

Dated: White Plains, New York                                YANKWITT LLP
       March 8, 2021
                                                      By:
                                                             Russell M. Yankwitt
                                                             Benjamin R. Allee
                                                             140 Grand Street, Suite 705
                                                             White Plains, New York 10601
                                                             Attorneys for Defendants James
                                                             Early, Irish Dancing Teachers
                                                             Association of North America Mid-
                                                             Atlantic Region, Inc., and Keith L.
                                                             Labis
